Citation Nr: 1043895	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disorder.

2.  Entitlement to service connection for a left ear hearing loss 
disorder

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to March 
1971, including service in Vietnam from May 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied entitlement to service connection for a bilateral hip 
disorder, bilateral hearing loss, and tinnitus.  Service 
connection for a right knee disorder and residuals of a back 
injury was also denied.

In a December 2009 rating decision, the RO awarded service 
connection for a right knee disorder and residuals of a back 
injury.  Hence, those issues are no longer on appeal.

The issue of entitlement to service connection for a bilateral 
hip disorder addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was noted upon the Veteran's service 
entrance examination, therefore, the presumption of sound 
condition does not attach.  

2.  There was no increase in disability during service and, 
therefore, the presumption of aggravation does not attach.  

3.  A right ear hearing loss disorder did not begin in nor is it 
related to service, to include excessive noise exposure therein.  

4.  Tinnitus is not related to active military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Left ear hearing was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice in correspondence sent to the 
Veteran in November 2003, prior to the initial adjudication of 
his claims.  This letter notified the Veteran of the evidence 
required to substantiate his claim for hearing loss, of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  A letter 
sent in March 2006 provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disabilities under consideration, pursuant to the 
holding in the Dingess decision.  Although this notice was 
provided after the initial adjudication, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.

The November 2003 letter did not specifically address the claim 
for tinnitus, however, a June 2008 letter provided complete 
notice to the Veteran of the evidence required to substantiate 
his claim, of VA's responsibilities in obtaining information to 
assist him in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
The notice also included the type of evidence necessary to 
establish a disability rating or effective date pursuant to the 
holding in the Dingess decision.  The claim was thereafter 
readjudicated by way of a supplemental statement of the case.    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained the Veteran's 
service records and VA treatment records to the extent possible.  
The claim was remanded in May 2008 with instructions for the 
Agency of Original Jurisdiction (AOJ) to provide the Veteran with 
an examination for his claimed disabilities, and to obtain 
additional VA treatment records from the VA medical centers 
(VAMCs) in Dublin, Georgia and Gainesville, Florida.  A remand by 
the Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded the necessary VA examinations in April 
2009.  The RO also contacted the appropriate VAMCs in efforts to 
locate the noted VA outpatient treatment records.  Both VAMCs 
provided the records in their possession.  The veteran was 
notified of the VA records that the RO was able to obtain and, 
therefore, also of the records that were not received, in the 
December 2009 supplemental statement of the case.  The Veteran 
was also informed that he could submit any VA records in his 
possession dated in 1971 and 1972 by way of a letter dated in 
June 2008.  Accordingly, there has been substantial compliance 
with the Board's remand directives.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2010).  

Legal Criteria

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  

A Veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
that time.  38 U.S.C.A. § 1111.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear 
and unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

If a chronic disorder such as an organic disease of the nervous 
system is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  As the evidence of record in 
this case fails to establish clinical manifestations of hearing 
loss to any degree let alone to a compensable degree within 1 
year from the date of separation from service, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.  See 38 C.F.R. § 3.309 (a).

The Veteran reportedly served in Vietnam, and such service raises 
a presumption that he was exposed to herbicides, including Agent 
Orange.  See 38 U.S.C.A. § 1116.  In this case, there is no basis 
for a grant of presumptive service connection based on exposure 
to herbicides in service, as hearing loss and tinnitus are not 
disabilities that warrant presumptive service connection based on 
such exposure.  See 38 C.F.R. § 3.309(e).    

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; 
or when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court 
has indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards used during the Veteran's period of 
service have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

In any case where a veteran was engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof for 
purposes of service connection for any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  Competent evidence of a current disability and of a 
nexus between service and a current disability is still required 
under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

From the record it does not appear that the Veteran actually 
participated in combat during his brief tour in Vietnam.  He has 
not contended that he participated in combat operations, nor is 
there any evidence that he received any awards or decorations 
indicative of combat.  However, even if the Veteran were afforded 
the benefit of the 38 U.S.C.A. §1154 "combat presumption;" §1154 
merely provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service; it does not provide a basis to link 
etiologically any current disability to his period of service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

Factual Background

The Veteran's DD-214 confirms a military occupational specialty 
of lineman.  Upon a pre-induction examination at entrance to 
active service in August 1967, hearing loss, AS [left ear] NCD 
[not considered disqualifying] was noted.  Pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were: 
0 (15), 5 (15), 5 (15), 5 (15), 5 (10), and 25 (35) decibels 
respectively in the right ear, and 5 (20), 0 (10), 15 (25), 15 
(25), 30 (35), and 30 (40) decibels respectively in the left ear.  

Another pre-induction audiogram conducted in September 1967 
showed pure tone thresholds, in decibels, at 500, 1000, 2000, and 
3000 Hertz were: 10 (25), 10 (20), 10 (20), and 10 (20) decibels 
respectively in the right ear, and 10 (25), 10 (20), 20 (30), and 
45 (55) decibels respectively in the left ear.  The February 1971 
separation examination found thresholds of zero (0) at all 
levels, except at 3000, which were not reported.  

Post-service VA outpatient treatment records dated from September 
1999 to October 2007 are negative for any report of hearing loss 
or tinnitus.

The Veteran underwent a private audiology evaluation in October 
2003.  In a letter dated in October 2003, the private 
otolaryngologist noted that the Veteran had a 30+ history of 
hearing loss, most pronounced in the left ear.  Tinnitus was 
present bilaterally.  The otolaryngologist indicated that the 
testing revealed moderate to profound down-sloping, mostly high 
frequency, sensorineural hearing loss in both ears, but worse in 
the left ear.  The otolaryngologist stated that the Veteran 
reported that his hearing loss was present when he left the Army.  
The otolaryngologist further noted that the Veteran's 
occupational history was significant for four years of service in 
the Army doing artillery, especially during active periods of 
Vietnam.  He then opined that 'it seems as though his [the 
Veteran's] hearing loss is direct result of this exposure.'

The claim was remanded in May 2008, in part, for VA examinations 
of the Veteran's claimed disabilities.  The Veteran underwent an 
audiology examination in April 2009.  His claims file was made 
available to the examiner and was discussed in detail in the 
examination report.  In discussing the Veteran's service 
treatment records, the examiner noted that an induction 
examination revealed moderate hearing loss at 3000 or 4000 Hz; 
another audiogram at the induction examination revealed slight 
hearing loss at 6000 Hz in the right ear and mild hearing loss at 
4000 and 6000 Hz in the left ear.  The February 1974 ETS 
(separation) examination revealed hearing within normal limits 
bilaterally 500-4000 Hz.

The Veteran reported to the examiner that the onset of his 
bilateral hearing loss was 15 years ago.  The Veteran also 
reported the onset of his bilateral tinnitus for the past 15 
years ago, worse in the left ear.  He reported in-service noise 
exposure from rifles, Howitzers, tanks, and mortars without 
hearing protection.  The Veteran also reported post-service 
civilian noise exposure from carpentry tools, with and without 
hearing protection; and recreational hunting with a shotgun and 
occasionally a rifle, with hearing protection.  Following a 
clinical evaluation, the examiner provided a diagnosis of 
sensorineural hearing loss, normal to severe in the right ear and 
mild to severe in the left ear.  Constant bilateral subjective 
tinnitus was also diagnosed.  The examiner opined that it is less 
likely as not (less than a 50/50 probability) that the tinnitus, 
right ear hearing loss, and preexisting left ear hearing loss 
were caused by or a result of/aggravated by noise exposure.  

The examiner's rationale was that service medical records 
revealed hearing within normal limits bilaterally at 500-4000 Hz 
at separation.  There was no evidence of aggravation at 500-4000 
Hz; the Veteran did not report onset of any hearing problems in-
service (but that it was noticeable 15 years or so ago); and he 
reported onset of tinnitus after separation.  The examiner stated 
further that research studies have shown that hazardous noise 
exposure has an immediate effect on hearing.  It does not have a 
delayed onset nor is it progressive or cumulative.  Given the 
evidence, the pre-existing hearing loss in the left ear was less 
likely as not aggravated in-service by noise exposure and his 
current tinnitus and right ear hearing loss are less likely as 
not caused by or the result of military noise exposure.  The 
hearing loss and tinnitus are more likely due to non-military 
etiologies such as aging, hypertension, pre-existing hearing loss 
etiology, usage of potentially ototoxic mediation, long-term 
occupational noise exposure, and recreational noise exposure.  
The examiner stated that it would be speculative to allocate a 
degree of the current hearing loss and tinnitus to each of these 
etiologies.

Analysis

The Veteran seeks service connection for hearing loss and 
tinnitus.  He contends that he was exposed to loud noises in 
service from 8-inch howitzers and mortars used in Vietnam.

Left ear hearing loss was noted upon entering service in August 
1967 as shown on the report of medical examination completed at 
that time.  However, only the left ear is noted to have had pre-
existing hearing loss for VA disability purposes.  See 38 C.F.R. 
§ 3.385 (2010).  The entrance examination revealed no right ear 
auditory thresholds in any of the cited frequencies of 40 
decibels or greater, nor thresholds of 26 decibels or greater in 
at least three of the pertinent frequencies.  See Id.  Nor did 
the examiner note any hearing defect with respect to the right 
ear in the report of medical examination.  

Thus, the Veteran is not presumed to have been in sound condition 
upon entrance into service as it relates to a left ear hearing 
loss disability.  In consideration of the Veteran's statements 
regarding weapons noise in Vietnam, the Board concedes in-service 
noise exposure.  Nonetheless, there is no showing of aggravation 
of the left ear hearing loss noted at entrance during active 
military service.  In reaching this conclusion, the Board finds 
that there were no complaints of left ear trauma or hearing loss 
during service, and left ear hearing at separation from service 
had not worsened as shown by the separation examination.  The 
Board's conclusion is further confirmed by the April 2009 VA 
examiner's findings and opinion that the pre-existing hearing 
loss that was present at indication was not aggravated during 
military service.  Thus, it is evident that there was no increase 
in severity of the pre-existing left ear hearing loss in service; 
and aggravation is not conceded.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).

Because bilateral tinnitus and a right ear hearing loss 
disability, as defined by VA regulations set forth in 38 C.F.R. § 
3.385, was not identified on the examinations for entrance into 
service, the presumption of soundness is for application.  The 
Board finds that the current right ear hearing loss and tinnitus 
were not caused by any in-service noise exposure, even 
considering the Veteran's competent, credible and probative 
statements regarding his military noise exposure.  After 
examination of the Veteran and the Veteran's entire claims folder 
in April 2009, a VA examiner rendered the opinion that the 
Veteran's right ear hearing loss and tinnitus are less likely 
attributable to in-service noise exposure.  As the VA examiner 
provided a rationale for his opinion based upon examination of 
the Veteran and a complete review of the claims folder, the Board 
affords the VA examination substantial probative weight.  
Tinnitus and right ear hearing loss were not noted in service.  
The Veteran asserts that current hearing loss and tinnitus are 
related to noise exposure service.  However, he is not competent 
as a lay person to provide an etiological opinion that current 
hearing loss and tinnitus are related to noise exposure in 
service.  Moreover, even if he were competent, and the Board 
found his statements credible and probative, they would be 
outweighed by the more probative VA opinion as it was based on an 
examination, a review of the medical history and as a rationale 
was provided.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board acknowledges that a private otolaryngologist has 
associated the Veteran's current hearing loss with his active 
service.  However, this clinician failed to provide any rationale 
for his opinion.  Therefore, the Board affords this opinion no 
probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  

A demonstration of continuity of symptomatology may serve as an 
alternative method of establishing the required nexus.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran provided 
conflicting statements regarding the onset of those symptoms to 
the private otolaryngologist and the VA examiner, accordingly, 
his statements concerning the onset of hearing loss are not found 
to be credible.  Moreover, a VA examiner has considered the 
history, examined the Veteran, and found that the right ear 
hearing loss and tinnitus were less likely as not caused by or a 
result of military noise exposure.  The examiner's opinion which 
is supported by a review of the records, a clinical examination, 
and clinical rationale outweighs the Veteran's assertions that 
there is a connection between service and right ear hearing loss 
and tinnitus.  Inasmuch as the weight of the probative evidence 
is against the claim, it is denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he injured his hips as a result of 
military service or in the alternative that his disability is 
secondary to a service-connected condition.  After review of the 
claims file, the Board finds that additional development is 
required before this issue is ready for adjudication.  

In a recent Informal Hearing Presentation, the Veteran, through 
his representative, argued that the altered gait incurred due to 
his service-connected lumbosacral and left inferior sacroiliac 
degenerative joint disease disabilities impacted his hips.  The 
Veteran and his representative have thus  raised the issue of 
entitlement to service connection on a secondary basis.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  A 
medical opinion is warranted as to whether the Veteran's 
bilateral hip problems are due to or aggravated by the service-
connected back disorder, and/or the service-connected bilateral 
knee arthritis.  Also, the Veteran must be informed of the 
evidence needed to substantiate secondary service connection 
claims and be provided with a copy of 38 C.F.R. § 3.310.

Finally, since the claim is being remanded, the RO should obtain 
any VA medical records from October 2007 to the present.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate a claim for secondary service 
connection under 38 C.F.R. § 3.310.

2.  Associate VA medical records from October 
2007 to the present. 

3.  Following steps 1 and 2, the Veteran 
should be afforded a VA examination for his 
bilateral hip disorder.  All necessary tests 
should be conducted, including X-rays, and 
the examiner should review the results of any 
testing prior to completion of the report.  
The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner must note in the examination report 
that the claims folder has been reviewed.

The examiner should provide a medical opinion 
regarding whether the current bilateral hip 
disability is at least as likely as not (a 
probability of at least 50 percent or 
greater) caused by the Veteran's service-
connected back and/or bilateral knee 
arthritis disabilities.  If not, is it at 
least as likely as not (a probability of 50 
percent or greater) that current bilateral 
hip disability has been permanently 
aggravated beyond the natural progression by 
the service-connected back disability and/or 
the bilateral knee arthritis disability?  A 
complete rationale for the examiner's opinion 
must be provided.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S.  TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


